 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        KEVIN PINE, individually and on
        behalf of all others similarly situated,
 8
                               Plaintiff,
 9                                                      C17-1826 TSZ
             v.
10                                                      MINUTE ORDER
        A PLACE FOR MOM, INC.,
11
                               Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    Pursuant to the parties’ stipulation, docket no. 116, plaintiff’s response,
   docket no. 115, to defendant’s motion to stay or dismiss is considered timely filed, and
15
   the deadline for defendant’s reply in support of its motion is EXTENDED to Monday,
   December 3, 2018. Defendant’s motion to stay or dismiss, docket no. 112, is RENOTED
16
   to December 7, 2018.
17          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 29th day of November, 2018.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Karen Dews
22                                                    Deputy Clerk

23

     MINUTE ORDER - 1
